DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 November 2020 and 18 January 2022 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 10, and 17 recite the limitation "the user input code is not stored".  Each of the parent claims recites the limitation of merging the record with a user input code. It is unclear how the user code can be merged with the record if the user code is never stored, bot even temporarily. This renders the independent claims indefinite for the merging is left unclear, thus rendering all claims unclear and indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Beatson et al., USPN 2011/0126024, over Kim, USPN 2012/0218079.
With regard to claims 1, 8, and 15, Beatson discloses a computer-implemented method (0003) including creating a distorted record of a fingerprint image (0036), the creating including merging a record of a fingerprint image (biometric sample, 0036) with a user input code (PIN, 0036, “providing secure access to the device using a combination of PIN and biometric sample”) using an encryption technique (0027, 0059), the distorted record being reversible using the user input code (0027), and registering the distorted record for authentication of the user (0027, 0109, Fig. 2B). Beatson discloses removing one or more features of a record of a fingerprint image of a user (0028), but does not mention randomly removing them. Kim discloses a method of fingerprint authentication using an encrypted fingerprint image (0076) similar to that of Beatson, and further discloses randomly removing one or more features of a record of a fingerprint image of a user (0076). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the random removal of Kim in the method of Beatson for the motivation of increased security.
With regard to claims 2, 9, and 16, Beatson in view of Kim discloses the method of claim 1, as outlined above, and Beatson further discloses translating the record of the fingerprint image into a string (0073), digitizing the user input code into another string (0070-0072), and merging the string with the another string (0074, 0082-0091, 0109). The motivation to combine remains the same as outlined with regard to claim 1.
With regard to claims 3, 10, and 17, Beatson in view of Kim discloses the method of claim 1, as outlined above, and Beatson further discloses the user input code is not stored (0059, 0095), but does not disclose the encryption technique includes fixed format encryption. The examiner takes official notice that it is well known in the art to encrypt data using format preserving encryption. It would have been obvious for one of ordinary skill in the art to use a format preserving encryption in the method of Beatson in view of Kim for the motivation of improved protection, for example against brute force attacks.
With regard to claims 4, 11, and 18, Beatson in view of Kim discloses the method of claim 1, as outlined above, and Beatson further discloses receiving a new fingerprint input by the user and updating the distorted record with a new distorted record of the new fingerprint (0109). The motivation to combine remains the same as outlined with regard to claim 1.
With regard to claims 5, 12, and 19, Beatson in view of Kim discloses the method of claim 1, as outlined above, and Beatson further discloses the distorted record is automatically updated with a new distorted record of a new fingerprint of the user (0109), but does not disclose this occurring at a predetermined interval. The examiner takes official notice that it is well known in the art to update authentication data at predetermined intervals. It would have been obvious for one of ordinary skill in the art to update the biometric template of Beatson in view of Kim at a predetermined interval for the motivation of improved protection and security, for example from stale authentication information.
With regard to claims 6, 13, and 20, Beatson in view of Kim discloses the method of claim 1, as outlined above, and Beatson further discloses receiving a new fingerprint input by the user (Fig 2B 172) and the user input code (Fig 2B 173), retrieving the distorted record and decrypting the distorted record of the fingerprint image with the user input code to result in a string (Fig 2B 174), converting the string back to the record of the fingerprint image and comparing the record of the fingerprint image to a new record of the new fingerprint (Fig 2B 175). The motivation to combine remains the same as outlined with regard to claim 1.
With regard to claims 6 and 14, Beatson in view of Kim discloses the method of claim 1, as outlined above, and Beatson further discloses determining that a successful authentication occurred when the record matches the new record of the new fingerprint (Fig 2B 176, 177), and determining that an unsuccessful authentication occurred when the record does not match the new record of the new fingerprint (Fig 2B 176, 181). The motivation to combine remains the same as outlined with regard to claim 1.
References Cited
Scheidt et al., USPN 2002/0184509, discloses a method of encrypting and decrypting a fingerprint template (0046), but was not seen as the best prior art to use to form a rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434